Case: 16-10256      Document: 00513724729         Page: 1    Date Filed: 10/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                    No. 16-10256                                   Fifth Circuit

                                  Summary Calendar                               FILED
                                                                          October 19, 2016
                                                                            Lyle W. Cayce
BRENDA POWELL,                                                                   Clerk

                                                 Plaintiff-Appellant
v.

STEPHEN GINGER,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:15-CV-30


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Brenda Powell appeals the ruling of the district court
that Defendant-Appellee Stephen Ginger is entitled to qualified immunity, and
thus to summary judgment dismissing this case for the absence of genuine
issues of material fact regarding Officer Ginger’s application of deadly force in
the shooting of Powell’s major son, Joshua Powell, during the course of Ginger’s
response to a call for police assistance to deal with Joshua. We have reviewed
the record on appeal, including but not limited to the briefs of the parties and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10256     Document: 00513724729      Page: 2   Date Filed: 10/19/2016



                                  No. 16-10256
the district court’s Order of February 4, 2016 in explication of its Judgment of
that date, and we are satisfied that summary judgment dismissal of this case
on the basis of qualified immunity is eminently correct. For essentially the
same reasons set out by the district court in its abovesaid Order, its Judgment
dismissing Powell’s action is, in all respects,

AFFIRMED.




                                        2